IN THE SUPREME COURT OF THE
                                 STATE OF OREGON


BILL SIZEMORE,                              )
                                            )
       Petitioner,                          )
                                            )
       v.                                   )      SC S50834
                                            )
HARDY MYERS, Attorney General,              )
State of Oregon,                            )
                                            )      ORDER CERTIFYING
       Respondent.                          )      BALLOT TITLE



       Upon consideration by the court.
       Petitioner’s request for oral argument is denied.
       Petitioner’s arguments that the Attorney General’s certified ballot title for Initiative
Petition 72 (2004) does not comply substantially with ORS 250.035 are not well taken.
         The court certifies to the Secretary of State the Attorney General’s certified ballot
title for the proposed measure.
       Dated this 25th day of November 2003.




                                            WALLACE P. CARSON, JR.
                                            CHIEF JUSTICE